Citation Nr: 1243982	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from February 1979 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  That rating decision denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and for a compensable rating for hypertension.

The psychiatric disability issue has been recharacterized to better reflect the medical evidence and changes in case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records note that the Veteran was seen in May 1989 for marital problems and in October 1989 for marital problems and stress.  No mental disorder was found.  He was referred to a mental health clinic in January 1996 when his commander was concerned about whether the Veteran posed a threat to the safety of himself or others.  He was evaluated in February 1996; diagnosis was deferred.  In September 1996 therapy was terminated and a notation of no Axis I diagnosis was made.  The Veteran attended a stress management group in July 1997.

An August 2008 VA neuropsychiatric consultation report conducted to evaluate complaints of cognitive impairment and loss of memory noted possible depression symptoms and the Veteran's report of anxiety during his Air Force years.  A June 2009 VA mental health treatment record noted diagnoses of anxiety disorder and depressive disorder not otherwise specified.  Depressive disorder was noted in August 2009.

Although the Veteran specified that he is seeking service connection only for PTSD, the Board is obligated to consider service connection for a psychiatric disorder generally, as the Veteran lacks the expertise to properly diagnose and label his current disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d); see also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

With respect to the third factor above, there is a low threshold that requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the evidence of record shows current psychiatric diagnoses and an in-service mental health referrals, remand is required for an appropriate VA examination and medical opinion regarding any nexus to service. 

The Veteran last underwent a VA examination to evaluate his service connected hypertension in February 2008.  His representative contends that the condition has worsened since 2008 and has requested a current examination.  The Board agrees that an examination is warranted.  38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).  




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental disorders
 examination. The claim folder must be reviewed in conjunction with the examination.  The examiner is to identify all current psychiatric disorders.  The examiner must discuss the in-service mental health referrals in opining whether it is at least as likely as not that any currently diagnosed psychiatric disorder was caused or aggravated by military service, or is otherwise related to active duty service.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  After obtaining any outstanding treatment records,    
schedule the Veteran for a VA examination to determine the current nature and severity of his hypertension.  The examiner must review the claims file.  The examiner must identify the nature and severity of all manifestations of the Veteran's hypertension, to specifically include systolic and diastolic pressure readings.  The examiner is to state whether the Veteran's hypertension requires continuous medication for control.  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


